Response to Arguments
	Applicant has amended claims 1, 14, and 18. Applicant further argues that the cited references do not disclose the limitations “… an optical fingerprint module is configured to transmit and receive light signals through the same through hole” of amended claims 1, 14, and 18. 

The examiner respectfully disagrees with applicant’s arguments. In the Final Office action, Claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Park (US 20180129328 A1) in view of Han (US 20160310027 A1). A schematic diagram of a fingerprint sensor according to Park’s Fig. 6 and Han’s Fig. 2B is illustrated below. As a comparison, a schematic diagram of the fingerprint sensor according to the claimed invention is also illustrated for reference. According to the claimed invention, an optical fingerprint sensor including a light emitter and a light receiver is arranged corresponding to a through hole. The emitter transmits a light L1 and the receiver receives a light L2 through the same through hole.

    PNG
    media_image1.png
    382
    755
    media_image1.png
    Greyscale

Schematic diagram of the fingerprint sensor according to claimed invention

    PNG
    media_image2.png
    243
    480
    media_image2.png
    Greyscale

Schematic diagram of the fingerprint sensor according to Park and Han
Park and Han disclose an optical fingerprint sensor including a light emitter and a light receiver is arranged corresponding to a through hole. The emitter transmits a light L1 and the receiver receives a light L2 through the through hole. The difference between Park and Han and the claimed invention is that both Park and Han further discloses the through hole includes a barrier to block the light signal emitted from the emitter from being directly incident onto the receiver. Therefore, Park and Han disclose the emitter transmits a light L1 through a first portion of the through hole and the receiver receives a light L2 through a second portion of the through hole. As pointed out in the Final Office action, the barrier of the through hole disclosed by Park and Han would reduce a undesired light from the emitter and provide a better detection sensitivity. On the contrary, applicant merely claims “transmit and receive light signals through the same through hole”, but applicant’s specification fails to disclose any structure or element that is capable of preventing the light emitted from the emitter from directly reaching the receiver. In other words, the claimed subject matter has a design flaw that affects the sensitivity and accuracy of fingerprint detection.



    PNG
    media_image3.png
    551
    987
    media_image3.png
    Greyscale

Kim’s Fig. 1

/YUZHEN SHEN/Primary Examiner, Art Unit 2691